



Exhibit 10.26




MURPHY OIL CORPORATION


RESTRICTED STOCK UNIT GRANT AGREEMENT
Restricted Stock Unit Award Number:






Name of Grantee:




Number of Restricted Stock Units Subject to this Grant:







This Restricted Stock Unit Award is granted on and dated [•], by Murphy Oil
Corporation, a Delaware corporation (the Company), pursuant to and for the
purposes of the 2018 Stock Plan for Non-Employee Directors (the “Plan”) adopted
by the stockholders of the Company on May 9, 2018, subject to the provisions set
forth herein and in the Plan. Any terms used herein and not otherwise defined
shall have the meaning set forth in the Plan.


1. The Company hereby grants to the individual named above (the Awardee) an
award of Restricted Stock Units each equal in value to one share of Common
Stock. This award constitutes a right to receive shares in the future and does
not represent any current interest in the shares subject to the award.


2. Subject to paragraph 3 below and in accordance with the Plan, this award will
fully vest on the earlier of (a) the first anniversary of the date of grant,
[•], or (b) such earlier termination of service as a member of the Board (the
“Vesting Date”) provided for in the Plan, and Common Shares and any accrued
dividend equivalents will be issued, without restrictions, within thirty days
following the Vesting Date or, in the case of Deferred Units, the settlement
date selected at the time a valid deferral election was made in accordance with
the Plan (the “Settlement Date”). This award shall not be settled whenever the
delivery of shares of Common Stock under it would be a violation of any
applicable law, rule or regulation.


3. The Restricted Stock Unit Award will fully vest and 100 percent of the
Restricted Stock Units will be deemed to be earned and Common Shares will be
issued, without restrictions, upon the occurrence of a Change in Control (as
such term is defined in the Plan) provided, however, that no issuance of shares
will be made until [•] unless the Change in Control also qualifies as a change
in the ownership or effective control of Murphy Oil Corporation, or in the
ownership of a substantial portion of its assets, as determined under Section
409A of the Internal Revenue Code.


4. In the event of any relevant change in the capitalization of the Company
subsequent to the date of this grant and prior to its vesting, the number of
Restricted Stock Units will be adjusted to reflect that change.


5. In accordance with the Plan, settlement of the Restricted Stock Unit Award
may be deferred to the extent the Company received from the holder of the
Restricted Stock Units an executed valid deferral election form, in compliance
with such rules and procedures as the Committee deems advisable, no later than
December 31 of the calendar year prior to the year in which the Restricted Stock
Unit Award was granted.


6. This Restricted Stock Unit Award is not assignable except as provided in the
case of death and is not subject in whole or in part to attachment, execution or
levy of any kind.


    7. The holder of the Restricted Stock Units shall not be eligible to receive
any dividends or other distributions paid with respect to the underlying Common
Shares prior to the Settlement Date. An amount equivalent to these dividends
and/or other distributions shall be paid to the holder on the Settlement Date.
Any such payment (unadjusted for interest) shall be made in whole shares of the
$1.00 par value Common Stock of the Company and in cash equal to the value of
any fractional shares.




Attest:                            MURPHY OIL CORPORATION




                                                                                                    
___________________________________        By _________________________________


    